FILED
                           NOT FOR PUBLICATION                                NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDREAS BLIKAS; et al.,                          No. 11-35980

              Plaintiffs - Appellants,           D.C. No. 3:09-cv-01324-AC

  v.
                                                 MEMORANDUM*
RESTAURANTS UNLIMITED, a foreign
corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                     Argued and Submitted November 6, 2012
                                Portland, Oregon

Before: RIPPLE,** McKEOWN, and NGUYEN, Circuit Judges.

       Andreas Blikas, Michael Borges, James Michael Fry, Greg Gates, Joseph

Gonzales, and Mark Shiflett (collectively “the Chefs”) appeal the district court’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Kenneth F. Ripple, Senior Circuit Judge for the
Seventh Circuit, sitting by designation.
grant of summary judgment to Restaurants Unlimited. The Chefs allege that they

were terminated in violation of the Age Discrimination in Employment Act. See

29 U.S.C. § 623(a)(1).

      Shiflett’s claim was properly dismissed on statute of limitations grounds.

He failed to comply with the filing requirements of 29 U.S.C. § 626(d)(1) and did

not introduce any evidence establishing that he was unable to determine the source

of his injury or obtain vital information bearing on the existence of his claim

within the limitations period. See Garcia v. Brockway, 526 F.3d 456, 465 (9th Cir.

2008).

      Even assuming that each of the Chefs could have established a prima facie

case of age discrimination, their claims fail because Restaurants Unlimited

introduced evidence sufficient to demonstrate that each of the Chefs was fired for

legitimate, nondiscriminatory reasons and the Chefs failed to introduce evidence

that would raise a genuine material factual question as to whether Restaurants

Unlimited’s proffered reasons were pretextual. See Pottenger v. Potlatch Corp.,

329 F.3d 740, 745-49 (9th Cir. 2003).

      AFFIRMED.




                                          2